           Case 2:20-cv-01278-JFC Document 1 Filed 08/28/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANTHONY ANDERSON,                              )
                                               )       Civil Action No. 2:20-cv-1278
        Plaintiff,                             )
                                               )
v.                                             )
                                               )       JURY TRIAL DEMANDED
PITTSBURGH PUBLIC SCHOOLS,                     )
                                               )       Electronically Filed
        Defendant.                             )

                               COMPLAINT IN A CIVIL ACTION

        COMES NOW, the Plaintiff, ANTHONY ANDERSON, by and through his attorneys,

LAW OFFICES OF JOEL SANSONE, JOEL S. SANSONE, ESQUIRE, MASSIMO A.

TERZIGNI, ESQUIRE, and ELIZABETH A. TUTTLE, ESQUIRE, and files this Complaint in a

Civil Action as follows:

                                  JURISDICTION AND VENUE

1.      This is an action to redress the deprivation by the Defendant of the Plaintiff’s civil rights,

and in particular, the right to be free from illegal, invidious and damaging discrimination in his

employment, which rights are guaranteed by the Constitution of the United States and the laws

and statutes enacted pursuant thereto, and in particular, Title VII of the Civil Rights Act of 1964,

42 U.S.C. §2000e, et seq. (as amended) (“Title VII”) and the Civil Rights Act of 1991 (as

amended). Declaratory relief is sought under, and by virtue of, Title 28 U.S.C. §§2201 and

2202.

2.      Jurisdiction of this Honorable Court is founded upon Title 28 U.S.C. §§ 1331 and

1343(3), and by Title 42 U.S.C. §2000e.
              Case 2:20-cv-01278-JFC Document 1 Filed 08/28/20 Page 2 of 7




3.      Venue is proper under 28 U.S.C.A. § 1391(b). All claims set forth herein arose in the

Western District of Pennsylvania and the Plaintiff resides in the Western District of

Pennsylvania.

4.      Plaintiff has satisfied all procedural and administrative requirements set forth in Section

706 of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e-5, and in

particular:

        a.       Plaintiff filed a charge of discrimination and retaliation with the Equal
                 Employment Opportunity Commission (“EEOC”) on or about April 14,
                 2020;

        b.       The EEOC issued a Notice of the Right to Sue dated July 31, 2020, and;

        c.       Plaintiff’s Complaint is timely filed within 90 days of Plaintiff’s receipt of
                 the Notice of Dismissal and Right to Sue.

                                               PARTIES

5.      Plaintiff, Anthony Anderson, is an African-American adult individual who resides in

Allegheny County, Pennsylvania.

6.      Defendant, Pittsburgh Public Schools, is a governmental entity and/or political

subdivision of the Commonwealth of Pennsylvania with administrative offices located at 341

South Bellfield Avenue, Pittsburgh, Pennsylvania 15213.

7.      At all times relevant hereto, Defendant was acting though its partners, directors, agents,

subsidiaries, officers, employees and assigns acting within the full scope of their agency, office,

employment or assignment.

                                    FACTUAL ALLEGATIONS

8.      Plaintiff was employed by Defendant from in or about October of 2016 until in or about

October of 2019. At that time, Plaintiff held the position of deputy superintendent.
          Case 2:20-cv-01278-JFC Document 1 Filed 08/28/20 Page 3 of 7




9.     Throughout the course of the Plaintiff’s employment with the Defendant, in addition to

his job duties as deputy superintendent, Plaintiff also performed job duties of additional positions

at the Defendant’s request, including, but not limited to, chief academic officer and chief of

school performance.

10.    From in or about February of 2017 until the Plaintiff’s unlawful termination, Plaintiff was

the direct supervisor of chief executive secretary, Kristen Frankovich (“Frankovich”).

11.    In or about March of 2019, Ms. Frankovich filed a charge of discrimination with the

EEOC against the Defendant at charge number 533-2019-01184 alleging discrimination based on

her race, Caucasian. This charge was cross filed with the PHRC.

12.    Plaintiff fully supported Ms. Frankovich in the filing of her charge of discrimination, as

described hereinbefore above, and encouraged her to engage in this protected activity.

13.    Furthermore, Plaintiff informed various members of the Defendant’s leadership of his

encouragement of and/or support for Ms. Frankovich.

14.    Sometime thereafter, Defendant’s communications director, Mercedes Williams, warned

the Plaintiff to “be careful” because the Defendant was “looking into” Ms. Frankovich.

15.    On or about June 19, 2019, Defendant determined, through its Board, that the Plaintiff’s

employment contract would not be renewed after its completion in October of 2019.

16.    Plaintiff believes, and therefore avers, that his employment contract was not renewed in

retaliation for his encouragement of and/or support for Ms. Frankovich’s protected activity of

filing a charge of discrimination with the EEOC and PHRC.

17.    Sometime thereafter, Plaintiff requested to be compensated for the additional job duties

that he performed during the course of his employment with the Defendant, as more fully

described hereinbefore above at Paragraph 9.
             Case 2:20-cv-01278-JFC Document 1 Filed 08/28/20 Page 4 of 7




18.       Plaintiff requested to be compensated a total of $59,500.00 for the additional job duties

of:

          a. chief academic officer, which Plaintiff performed from June of 2017 to July of
             2018, at a monthly compensation rate of $3,500.00, totaling $45,500.00; and

          b. chief of school performance, which Plaintiff performed from March of 2019
             to July of 2019, at a monthly compensation rate of $3,500.00, totaling
             $14,000.00.

19.       Defendant refused to compensate the Plaintiff for the additional work that he had

completed, despite having compensated other administrators for performing supplementary job

duties.

20.       Plaintiff believes, and therefore avers, that the Defendant refused to compensate the

Plaintiff for work he had completed in retaliation for his encouragement of and/or support for

Ms. Frankovich’s protected activity of filing a charge of discrimination with the EEOC and

PHRC.

21.       As a direct and proximate result of the Defendant’s actions, Plaintiff has been adversely

affected, both financially and professionally.


                                              COUNT I:

                                           RETALIATION

22.       Plaintiff incorporates by reference Paragraphs 1 through 21 as though fully set forth at

length herein.

23.       As described hereinbefore above, Plaintiff was retaliated against for his encouragement

of and/or support for Ms. Frankovich’s protected activity of filing a charge of discrimination

with the EEOC. Defendant’s retaliatory conduct included, but was not limited to, failing to

renew the Plaintiff’s employment contract and refusing to compensate the Plaintiff for work he
            Case 2:20-cv-01278-JFC Document 1 Filed 08/28/20 Page 5 of 7




had completed.

24.    As a direct result of the Defendant’s retaliatory actions in violation of Title VII of the

Civil Rights Act of 1964, and the Civil Rights Act of 1991, the Plaintiff has lost wages and other

economic benefits of his employment with the Defendant. In addition, the Plaintiff has incurred

counsel fees and other costs in pursuing his legal rights.

25.    Additionally, the Plaintiff has suffered emotional, psychological and physical distress,

inconvenience, loss of reputation, humiliation and embarrassment as a direct result of the

Defendant’s discriminatory and retaliatory conduct as described above.

26.    The actions of the Defendant as aforementioned were intentional, willful and deliberate

and/or done with reckless disregard for the rights of the Plaintiff.

27.    The actions on the part of the Defendant are part of a plan, practice or pattern of

discrimination, which affects others who are similarly situated to the Plaintiff.

       WHEREFORE, Plaintiff requests the following:

       a.      that the Court enter a judgment declaring the actions of the Defendant to
               be unlawful and violative of Title VII of the Civil Rights Acts of 1964 and
               1991;

       b.      that, in addition to the damages described hereinbefore above, the Court
               award the Plaintiff compensatory and punitive damages as a result of the
               Defendant’s violation of the Civil Rights Act of 1991;

       c.      that the Court order the Defendant to reinstate the Plaintiff to the position
               that he held prior to his unlawful termination and increase the Plaintiff’s
               salary to the level to which he would be entitled but for the retaliation
               described above, together with the accumulated seniority, fringe benefits,
               position and all other rights associated with that position; or, in the
               alternative, that the Court order the Defendant to pay the Plaintiff front
               pay equivalent to his lost salary, salary raises, fringe benefits and all other
               rights to which he would have been entitled but for the Defendant’s
               retaliatory conduct;

       d.      that the Court award the Plaintiff compensation for any and all lost salary,
               wages and benefits;
             Case 2:20-cv-01278-JFC Document 1 Filed 08/28/20 Page 6 of 7




        e.       that the Court order the Defendant to pay pre- and post-judgment interest
                 on any award given to the Plaintiff;

        f.       that the Court award the Plaintiff reasonable attorneys' fees and costs of
                 this action; and

        g.       that the Court grant the Plaintiff such additional relief as may be just and
                 proper.

                                                JURY TRIAL DEMANDED


                                              COUNT II:

                                        43 P.S. § 260.1, et. al.

                            WAGE PAYMENT AND COLLECTION LAW

28.     Plaintiff incorporates by reference Paragraphs 1 through 27 as though fully set forth at

length herein.

29.     As described hereinbefore above, Defendant failed to compensate the Plaintiff for the

additional work that he had completed, despite having compensated other administrators for

performing supplementary job duties, despite compensating other administrators for additional

work.

30.     Plaintiff demands that Defendant compensate the Plaintiff a total of $59,500.00 for the

additional job duties of:

        a. chief academic officer, which Plaintiff performed from June of 2017 to July of
           2018, at a monthly compensation rate of $3,500.00, totaling $45,500.00; and

        b. chief of school performance, which Plaintiff performed from March of 2019
           to July of 2019, at a monthly compensation rate of $3,500.00, totaling
           $14,000.00.
          Case 2:20-cv-01278-JFC Document 1 Filed 08/28/20 Page 7 of 7




31.    This compensation, as described hereinbefore above, remain due and payable to the

Plaintiff in violation of Pennsylvania’s Wage Payment and Collection Law, 43 P.S. § 260.1, et.

al.

       WHEREFORE, the Plaintiff requests that this Honorable Court enter a judgement

directing the Defendant to provide compensation to the Plaintiff of $59,500.00 for the additional

job duties performed.

                                             JURY TRIAL DEMANDED




                                             Respectfully submitted,

                                             LAW OFFICES OF JOEL SANSONE

                                             s/ Joel S. Sansone
                                             Joel S. Sansone, Esquire
                                             PA ID No. 41008
                                             Massimo A. Terzigni, Esquire
                                             PA ID No. 317165
                                             Elizabeth A. Tuttle, Esquire
                                             PA ID No. 322888
                                             Counsel for Plaintiff

                                             Law Offices of Joel Sansone
                                             Two Gateway Center, Suite 1290
                                             603 Stanwix Street
                                             Pittsburgh, Pennsylvania 15222
                                             412.281.9194

Dated: August 28, 2020
